                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA

                                         AT BECKLEY


MICHEAL HODGE,

               Plaintiff,

v.                                                          CIVIL ACTION NO. 5:19-cv-00136

THE OWNER OF THE
SOUTHERN REGIONAL
JAIL,

               Defendant.

                                             ORDER

               Pending is whether Plaintiff has failed to prosecute this matter. This action was

previously referred to United States Magistrate Judge Omar J. Aboulhosn for submission of

proposed findings and a recommendation (“PF&R”). Magistrate Judge Aboulhosn filed his PF&R

on December 3, 2019. Magistrate Judge Aboulhosn recommended that the Court dismiss the

Complaint without prejudice and remove the matter from the Court’s docket for failure to

prosecute under Rule 41(b) of the Federal Rules of Civil Procedure.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (emphasis added) (“A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made.”). Failure to file timely objections constitutes a waiver of de novo review and the

Petitioner’s right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v.
De Leon-Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a

magistrate judge’s findings that were not objected to below, as § 636(b) doesn’t require de novo

review absent objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the

Court need not conduct de novo review when a party “makes general and conclusory objections

that do not direct the Court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case

were due on December 20, 2019. No objections were filed.

              Accordingly, the Court ADOPTS the PF&R [Doc. 6], DISMISSES the Complaint

[Doc. 2] and DISMISSES the matter.

              The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party herein.

                                                    ENTERED: February 12, 2020




                                                2
